Citation Nr: 0931222	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-32 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.  

3.  Entitlement to service connection for degenerative joint 
disease, right knee.  

4.  Entitlement to service connection for degenerative joint 
disease, right shoulder.  

5.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.  

6.  Entitlement to service connection for arthritis, right 
hand.  

7.  Entitlement to service connection for arthritis, right 
hip.  

8.  Entitlement to service connection for arthritis, right 
foot.  

9.  Entitlement to service connection for arthritis, cervical 
spine, claimed as neck pain.  

10.  Entitlement to service connection for vision loss.  

11. Entitlement to service connection for tooth loss.  

12.  Entitlement to service connection for hearing loss.  

13.  Entitlement to service connection for tinnitus.  

14.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a nervous condition, to include anxiety.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from July 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the RO that 
denied the Veteran's claims.  The Veteran filed timely 
appeals of these determinations to the Board.  

In October 2007 and January 2008, the Veteran requested the 
opportunity to testify at a hearing held before a Veterans 
Law Judge.  Later, in July 2008, the Veteran withdrew this 
request and, since that time, has not requested the 
opportunity to testify at another Board hearing.  In light of 
the above, the Board finds that the request to testify at a 
Board hearing has been withdrawn.  See 38 C.F.R. § 20.704 
(2008).  

In May 2008, the Veteran's claims file was transferred from 
the Denver RO to the Harford RO.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record does not establish that 
the Veteran has a vision disability, or tinnitus, or 
arthritis of the right hand, right hip, right foot, or 
cervical spine, that were incurred in or aggravated by active 
service.

2.  Prostate cancer, coronary artery disease status post 
coronary artery bypass graft, a right knee disability, a 
right shoulder disability, and a low back condition have not 
been shown by the medical evidence to have been incurred in 
or aggravated by active service.  

3. The Veteran currently is not shown to have a dental 
condition or disability, to include gum disease, periodontal 
disease or extracted teeth, as a result of a combat wound or 
other trauma during his active military service; nor does he 
meet the requirements for service connection for the limited 
purpose of receiving VA outpatient treatment.  

4.  In an April 1951 rating decision, the RO denied the 
Veteran's claim of service connection for a nervous 
condition; the Veteran was notified of this decision and 
apprised of his appellate rights; but he did not appeal in a 
timely fashion from this determination.  

5.  The evidence added to the record since the April 1951 
decision is cumulative and redundant of that previously on 
file and does not, when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claims or otherwise raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a vision disability, or 
tinnitus, or arthritis of the right hand, right hip, right 
foot, or cervical spine due to disease or injury  that was 
incurred in or aggravated by active service; nor are such 
disabilities presumed to have had their onset in service or 
shown to be caused by a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

2.  The Veteran's disability manifested by prostate cancer 
and coronary artery disease, right knee disability, right 
shoulder disability, and low back disability are not due to 
disease or injury that was incurred in or aggravated by 
active service or a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  

3.  The criteria for the grant service connection of a dental 
disorder, for purposes of both compensation and VA outpatient 
treatment, have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1721, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 4.150, 17.161 (2008).  

4.  Following the final April 1951 RO decision denying 
service connection for a nervous condition, new and material 
evidence has not been submitted to reopen the claim.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38  C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

By way of letters dated in August and December 2006, and 
February and May 2007, the Veteran was furnished notice of 
the type of evidence needed in order to substantiate his 
claims, including new and material evidence required to 
reopen the previously denied claim of entitlement to service 
connection for anxiety, and including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, a VA 
examination in connection with the hearing loss and tinnitus 
claims, and statements submitted by the Veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  


III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis and heart 
disease, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  


A.  A vision disability, or tinnitus, or arthritis of the 
right hand, right hip, or right foot, or a cervical spine 
disability.

First, with respect to the Veteran's claimed vision 
disability, tinnitus, cervical spine disability, and 
arthritis of the right hand, right hip, and right foot, the 
Board notes that the Veteran's medical records contained in 
his claims file do not indicate that he has these conditions.  

The medical records are silent with respect to any vision 
disability, cervical spine disability, or arthritis of the 
right hand, right hip, and right foot.  And a VA audiological 
examination dated in February 2007 found that, while the 
Veteran reported periodic high pitched ringing in both ears, 
it was noted that this occurred twice a month and lasted only 
seconds.  

The examiner opined that the tinnitus described by the 
Veteran was not consistent with noise exposure or acoustic 
trauma.  The tinnitus was not considered abnormal in the 
normal population, was considered consistent with normal ear 
function, and was not considered "tinnitus" for rating 
purposes.  

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.   The Veteran has not been diagnosed 
with a current vision disability, tinnitus, a cervical spine 
disability, or arthritis of the right hand, right hip, or 
right foot.  And without a current diagnosis, a claim of 
service connection for any of these conditions cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

And with respect to pain symptoms, the Board also notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  


B.  Prostate cancer, coronary artery disease, a right knee 
disability, a right shoulder disability, and a low back 
condition.

The Veteran next claims that he has prostate cancer, coronary 
artery disease, a right knee disability, a right shoulder 
disability, and a low back condition that are the result of 
his active service. Here, the Board notes that the Veteran 
has been diagnosed with prostate cancer, degenerative disc 
disease and degenerative joint disease of the lower spine, 
status post laminectomy and arthrodesis, L4-5 and L5-S1, 
right shoulder impingement syndrome and right shoulder 
rotator cuff tear with degenerative changes, status post 
right knee arthroscopy, and status post coronary artery 
bypass graft in 1986.

The Veteran's medical records contained in his claims file, 
however, do not indicate that any of the Veteran's diagnosed 
conditions had their onset in service or within one year of 
service, or are otherwise related to the Veteran's military 
service.  And the Veteran's service records are silent for 
any of the Veteran's claimed disabilities.  

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claims.  The medical evidence does not 
establish a connection between the Veteran's claimed 
disabilities and his active military service.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that his claimed 
disabilities are due to his military service.  The Veteran, 
however, is not competent on his own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claims.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
appellant's claims for service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Here, it is noted that the Veteran has not been afforded a VA 
examination in order to address whether the Veteran has 
disabilities that are related to his service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent, and the Veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains a diagnosis of prostate 
cancer, status post coronary bypass graft, a right knee 
disability, a right shoulder disability, and a low back 
condition.  There is no current diagnosis of tinnitus for VA 
purposes, a vision disability, a cervical spine disability, 
or arthritis of the right hand, hip or foot.  And there is no 
competent evidence to show that the Veteran's claimed 
disabilities are related to any event or incident of the 
Veteran's active duty service.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  The Board 
therefore concludes that a VA examination of the Veteran in 
connection with these claims is not necessary in this case.  

C.  Loss of teeth.

In this case, the Veteran claims service connection for loss 
of teeth.  

The Veteran's medical records in this case indicate that the 
Veteran underwent dental treatment in service for dental 
caries, or tooth decay, and periodontal disease.  There is no 
evidence of bone trauma or disease such as osteomyelitis.  

The regulations covering dental claims provide that missing 
teeth may be compensable for rating purposes under Diagnostic 
Code 9913 ("loss of teeth, due to loss of substance of body 
of maxilla or mandible without loss of continuity"). 

The Note immediately following states, "these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 
9913.  

In this case, there is no evidence of record that the 
Veteran's loss of teeth is the result of loss of substance of 
body of maxilla or mandible.  Therefore, the Veteran does not 
have a service-connected compensable dental disability or 
condition (Class I).  See 38 C.F.R. § 17.161(a).

In addition, the Board notes that to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 
62 Fed. Reg. 15,566 (1997).  

While the Veteran contends that he may have injured his jaw 
in service when he state he was thrown from an open vehicle 
in Germany, the Veteran's medical and service records do not 
indicate, that he experienced any dental trauma in service.  
Therefore, the Veteran does not have a service-connected, 
non-compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma (Class II(a)).  
38 C.F.R. § 17.161(c).  

Here, the Board finds that the Veteran has not presented any 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the Veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) has specifically held that a claim of 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).  

One-time dental treatment is available to Veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the Veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  

Here, the Board notes that the Veteran applied for and 
received treatment shortly after separation from service.  

A Veteran may also be entitled to VA outpatient dental 
treatment if he qualifies under one of the other categories 
outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  

The evidence, however, does not demonstrate that the Veteran 
can avail himself of any of the other categories by which VA 
dental treatment can be provided. Class II(b) and Class II(c) 
require that the claimant be a prisoner of war, a status not 
accruing to the Veteran.  See 38 C.F.R. § 17.161(d), (e).  

Class IIR (Retroactive) eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided for noncompensable dental conditions, but 
where the Veteran was denied replacement of missing teeth 
which were lost during any period of service prior to his/her 
last period of service if (i) application is made within one 
year of April 5, 1983, (ii) existing VA records reflect prior 
denial of the claim.  See 38 C.F.R. § 17.161(f).  A review of 
the record does not show that this section is applicable to 
the Veteran's situation.  

There is no evidence demonstrating that the Veteran has a 
dental condition that impairs or aggravates a service-
connected disability (Class III).  See 38 C.F.R. § 17.161(g).  

The Veteran's service connected disabilities are not rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is she a Chapter 
31 vocational rehabilitation trainee (Class V).  See 38 
C.F.R. § 17.161(h), (i).  She is also not receiving, or is 
scheduled to receive, VA care and treatment under 38 U.S.C.A. 
Chapter 17 (Class VI).  See 38 C.F.R. § 17.161(j).  

Therefore, the Board finds that the criteria for service 
connection for a dental disorder for the purposes of VA 
outpatient dental treatment, have not been met.  

The preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment, and the appeal 
must be denied.  


III.  New and material evidence. 

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2007); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a), effective on and after August 29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

After reviewing the record, the Board finds that new and 
material evidence sufficient to reopen the Veteran's claim of 
service connection for anxiety has not been presented.  

In this case, the evidence submitted after the April 1951 RO 
decision consists of medical treatment records, a VA 
audiological examination, and statements submitted by the 
Veteran and his representative in connection with the claim.  
These medical records submitted, however, do not indicate a 
diagnosis of anxiety or any records of treatment for or 
diagnosis of any psychiatric disability. 

Based on the foregoing, the medical evidence in the record is 
insufficient to reopen the Veteran's previously denied claim.  
There is no indication in the Veteran's medical records that 
he is being treated for anxiety at this time.  And even if 
that were the case, the Board notes that records related to 
continued treatment are generally insufficient to reopen a 
claim for service connection.  38 C.F.R. § 3.156.  See also 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).  

In addition, the Board notes that the Veteran's statements in 
connection with the claim do not support reopening of his 
claim.  The Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain, but as a 
layperson, the Veteran is not competent to offer medical 
opinions.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  See also, Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

In this case, the information added to the record since April 
1951 is cumulative, at best, of the evidence previously 
considered by the RO at that time and does not relate to an 
unestablished fact necessary to substantiate the claim and, 
therefore, does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

Consequently, lacking new and material evidence, the claim of 
service connection for a nervous condition, to include 
anxiety, is not reopened.  


ORDER

1.  Service connection for prostate cancer is denied.  

2.  Service connection for coronary artery disease, status 
post coronary artery bypass graft, is denied.  

3.  Service connection for degenerative joint disease, right 
knee, is denied.  

4.  Service connection for degenerative joint disease, right 
shoulder, is denied.  

5.  Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is denied.  

6.  Service connection for arthritis, right hand, is denied.  

7.  Service connection for arthritis, right hip, is denied.  

8.  Service connection for arthritis, right foot, denied.  

9.  Service connection for arthritis, cervical spine, claimed 
as neck pain, is denied.  

10.  Service connection for vision loss is denied.  

11. Service connection for a dental disorder, to include 
tooth loss, for the purposes of compensation and VA 
outpatient dental treatment is denied.  

12.  Service connection for tinnitus is denied.  

13.  As new and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
anxiety, the appeal to this extent is denied.  


REMAND

After reviewing the Veteran's claims file, the Board finds 
that the Veteran's claim of service connection for hearing 
loss must be remanded for additional development.  

In this regard, the Board notes that the Veteran was provided 
a VA examination dated in February 2007 in connection with 
his claim.  The Veteran reported to the examiner that he 
served in the Army for three years.  

The Veteran reported a history of military noise exposure 
from serving in the infantry in combat in World War II, 
including participation in the Battle of the Bulge.  

After examination, the Veteran was diagnosed with bilateral 
hearing loss for VA purposes.  In providing an opinion 
regarding nexus to service, the examiner stated that "based 
on the vet's history of noise exposure, it is my opinion that 
it is at least as likely as not that the vet's hearing loss 
is due in part to his period in the service."  

After the February 2007 examiner's opinion was provided, the 
RO denied the Veteran's claim.  The RO noted that the Veteran 
claimed noise exposure as a result of participation in the 
Battle of the Bulge.  

The RO also noted, however, that the Veteran's service 
records do not indicate participation in combat operations, 
and do not show participation in the Ardennes or Rhineland 
Campaigns, which would indicate participation in the Battle 
of the Bulge.  

The RO concluded that the Veteran did not have a history of 
noise exposure that included participation in the Battle of 
the Bulge and therefore gave no weight to the VA examiner's 
opinion.  

Based on the foregoing, the Board concludes that this matter 
must be remanded.  Upon remand, the RO should request such 
additional service personnel records as may be available in 
order to determine what, if any, combat operations that the 
Veteran may have engaged in the service.  

The participation of the Veteran, in determining which units 
he was assigned to and dates of service, etc, should be 
enlisted.  The Veteran should also be encouraged to provide 
any additional information regarding noise exposure in 
service, to include noise exposure in basic training or any 
other instances of excessive noise in service, and to include 
buddy statements from fellow servicemen that may serve to 
corroborate his contentions.  

After the above development, the RO should arrange for the 
Veteran's claims folder to be reviewed by the examiner who 
prepared the February 2007 VA audiological examination (or a 
suitable substitute if this examiner is unavailable), for the 
purpose of preparing an addendum that specifically addresses 
the evidence raised by the RO.  

Specifically, the RO should specify the exact nature of the 
Veteran's noise exposure in service, as corroborated by the 
Veteran's service records and other sources, and the examiner 
should be asked whether the examiner's previous opinion, 
linking the Veteran's hearing loss to service, remains the 
same in light of the Veteran's confirmed service history.  
Such an examination is necessary to adjudicate this claim.  
See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his claimed disability.  The 
RO should request such additional service 
personnel records as may be available in 
order to determine what, if any, combat 
operations that the Veteran may have 
engaged in the service.  The 
participation of the Veteran, in 
determining which units he was assigned 
to and dates of service, etc, should be 
enlisted.  The Veteran should also be 
encouraged to provide any additional 
information regarding noise exposure in 
service, to include noise exposure in 
basic training or any other instances of 
excessive noise in service, and to 
include buddy statements from fellow 
servicemen that may serve to corroborate 
his contentions.  The Veteran should also 
be invited to submit any additional 
evidence in his possession that may be 
relevant to his claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
February 2007 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that specifically 
addresses the evidence raised by the RO.  
Specifically, the RO should specify the 
exact nature of the Veteran's noise 
exposure in service, as corroborated by 
the Veteran's service records and other 
sources, and the examiner should be asked 
whether the examiner's previous opinion, 
linking the Veteran's hearing loss to 
service, remains the same in light of the 
Veteran's confirmed service history.  

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s), and 
the examiner(s) should acknowledge such 
review in the examination report.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


